Citation Nr: 1224934	
Decision Date: 07/18/12    Archive Date: 07/20/12

DOCKET NO.  05-30 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

Entitlement to service connection for an acquired psychiatric disability to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Joseph R. Moore, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1964 to March 1969. 

This appeal comes before the Board of Veterans' Appeals (Board) on appeal from a September 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, which declined to reopen the Veteran's previously denied claim of entitlement to PTSD on the basis that new and material evidence had not been received.  The Veteran perfected a timely appeal of this determination to the Board.  

Pursuant to the Veteran's relocation in November 2006, the RO in Jackson, Mississippi, assumed current jurisdiction of the claims file. 

In August 2007, the Veteran appeared and offered testimony in support of his appeal at a Travel Board Hearing before the undersigned.  The Veteran's testimony on that occasion has been transcribed and associated with his claims file. 

In a May 2008 decision, the Board reopened the Veteran's previously denied claim for service connection for a psychiatric disability to include PTSD claim and remanded the issue to the RO, via the Appeals Management Center (AMC), in Washington, DC, for additional development and a decision on the merits.  The AMC/RO completed the additional development as directed, denied the claim on the merits, and returned the case to the Board for further appellate review. 

In an April 2011 decision, the Board denied the Veteran's claim of entitlement to service connection for PTSD.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims ("Court").  In November 2011, counsel for the Veteran and the Secretary of VA filed a Joint Motion for Partial Remand ("Joint Motion").  An Order of the Court dated that same month granted the motion and vacated the Board's April 2011 decision.  The Court then remanded this matter to the Board for compliance with the instructions in the Joint Motion.  

In the April 2011 decision, the Board determined that the Veteran's other diagnosed psychiatric disorders were not currently on appeal, and that the issue on appeal was solely that of entitlement to service connection for PTSD.  However, as suggested in the JMR, it was error on the part of the Board to limit the claim to PTSD.  Therefore, the issue has been phrased to include any psychiatric disability that may reasonably be encompassed by the claim.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

The RO certified this appeal to the Board in April 2010.  Subsequently, additional medical and lay evidence were added to the claims file.  However, in June 2012, the Veteran waived his right to have the RO initially consider this evidence.  38 C.F.R. §§ 20.800, 20.1304 (2011).


FINDINGS OF FACT

1.  The Veteran currently has a DSM-IV diagnosis of PTSD.

2.  The Veteran served in the Republic of Vietnam during the Vietnam Era, and the occurrence of two of his claimed in-service stressors have been confirmed.

3.  The probative medical evidence of record establishes that the Veteran's current PTSD diagnosis is a result of his confirmed in-service stressors.


CONCLUSION OF LAW

Resolving all reasonable doubt in his favor, the Veteran's PTSD was incurred during his active military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim.

The Board finds that the duty to notify and duty to assist the Veteran has been met in this case.  Furthermore, given the favorable nature of this decision, any failures in the duty to notify or duty to assist are harmless error, as it has failed to result in any prejudice to the Veteran. 

Service Connection

Service connection may be established for a disorder resulting from a disease or injury incurred in or aggravated by the active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection generally requires evidence of a current disorder with a relationship or connection to an injury or disease or some other manifestation of the disorder during the active military service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000). 

Evidence of continuity of symptomatology from the time of the military service until the present is required where the chronicity of a condition manifested during the active military service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b). 

Regulations also provide that service connection may be granted for any disease diagnosed after the military discharge, when all the evidence, including that pertinent to the active military service, establishes that the disorder was incurred during the active military service.  38 C.F.R. § 3.303(d). 

Service connection for PTSD, in particular, requires medical evidence diagnosing the disorder in accordance with the applicable regulatory criteria, which is: a link, established by medical evidence, between current symptoms and an in-service stressor; and, credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  Section 4.125(a) of 38 C.F.R. incorporates DSM-IV as the governing criteria for diagnosing PTSD. 

If the Veteran did not serve in combat, or if the claimed stressor is not related to combat, there must be independent evidence to corroborate the Veteran's statement as to the occurrence of the claimed stressor.  See Doran v. Brown, 6 Vet. App. 283, 288-89 (1994).  The Veteran's testimony alone cannot, as a matter of law, establish the occurrence of a non-combat stressor.  See Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  Furthermore, an opinion by a medical health professional based on post-service examination of the Veteran cannot be used to establish the occurrence of a stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996). 

If, however, the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's active military service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f).  The combat exception, however, does not obviate the need for evidence of a medical nexus between the current disorder and the active military service.  Collette v. Brown, 82 F.3d 389, 392-93 (Fed. Cir. 1996); see also Arms v. West, 12 Vet. App. 188, 194-95 (1999). 

The Board notes that, effective July 12, 2010, VA amended 38 C.F.R. § 3.304(f) in order to ease the evidentiary standard for the establishment of the required in-service stressor.  However, as will be seen below, the RO concedes the Veteran's stressors, and the Board will concede them as well.  Thus, the Board will adjudicate the Veteran's claim under the prior version of the regulations, since they are more favorable to the Veteran's claim.  Id.

Regarding a current DSM-IV PTSD diagnosis, there is probative evidence for and against the Veteran's claim as to whether he has this requisite diagnosis of PTSD.  38 C.F.R. § 3.304(f).

Specifically, a January 1987 private treatment note from the Veteran's psychiatric hospitalization includes "questionable PTSD" as one of the diagnoses.  However, an extensive September 1991 VA psychiatric examination failed to reach a diagnosis of PTSD.  The first actual diagnosis of PTSD was made in May 2003 in a VA psychiatric emergency room by a psychologist.  A VA social worker subsequently diagnosed PTSD in June 2003.  

The Veteran visited a VA psychiatrist in July 2003. The Veteran's experiences in Vietnam were reviewed, and he reported several incidents, including an attack on his base and the destruction of the guard tower. The diagnosis was PTSD.  Additional treatment records from this same VA psychiatrist dating through February 2004 also include diagnoses of PTSD with a depressed mood. 

A January 2006 VA treatment record signed by a nurse practitioner includes a history of depression and probable PTSD since 1986.  However, the final assessment was for depression only. 

In March 2010, the Veteran was afforded a VA psychiatric examination.  The examiner conducted a review of the claims file, and noted the Veteran's medical and psychiatric history and his prior diagnoses.  The examiner administered the Minnesota Multiple Personality Inventory-2 and the Mississippi Scale for Combat-Related PTSD.  The examiner assessed the results as valid.  The Veteran's score of 119 on the Mississippi Scale was not consistent with a diagnosis of PTSD, as it was below the usual cutoff score, and the PTSD profile was suggestive of chronic depression with social isolation and antisocial tendencies-not prolonged stress symptoms.  The examiner noted that the Veteran did not meet the DSM-IV stressor criterion and rendered an Axis I diagnosis of dysthymia. 

Subsequently, in March 2012, a private physician, Dr. M.L.C., reviewed the Veteran's service treatment records (STRs) and post-service medical records, and extensively interviewed the Veteran.  Dr. M.L.C. then diagnosed the Veteran with a DSM-IV PTSD diagnosis based on the Veteran's reported in-service stressors.  

The Board finds that there is probative evidence for and against the Veteran's claim as to whether he has this requisite DSM-IV diagnosis of PTSD.  The Board also notes that the Veteran does not need to provide evidence of a diagnosis throughout the entire pendency of the appeal in order for service connection to be granted.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the requirement of a current disability is satisfied when a claimant has a disability at the time a claim for disability compensation is filed or during the pendency of that claim even though the disability resolves prior to adjudication); see also 38 C.F.R. § 4.2 ("Different examiners, at different times, will not describe the same disability in the same language . . . . It is the responsibility of the rating specialist to interpret reports of examination in the light of the whole recorded history, reconciling various reports into a consistent picture . . . "); see, too, 38 C.F.R. § 4.125 ("if the diagnosis of a mental disorder is changed, the rating agency shall determine whether the new diagnosis represents progression of the prior diagnosis, correction of an error in the prior diagnosis, or development of a new and separate condition.").  Thus, VA must resolve this reasonable doubt in the Veteran's favor and conclude he has the necessary DSM-IV PTSD diagnosis.  38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  The first element of a successful PTSD claim has been established.  38 C.F.R. § 3.304(f)

Regarding the second element of an in-service stressor, the Veteran served in the Republic of Vietnam from March 1968 to March 1969.  In a February 2007 statement, he asserted that, when he was serving with the 37th Security Police Squadron (Cobra Flight) in January 1969 in Phu Cat, Vietnam, he was on tower guard when they were hit with rocket and enemy mortar fire, and he left his post for the bunker below his tower.  The Veteran also reported that he was a gunner and participated on ambush teams, mortar crews, and recon missions.  During his August 2007 Board hearing, he testified that, one night, at Phu Cat Air Force Base, between July and October, he was on duty on a tower and the tower adjacent to him, where a Sergeant Sledge was on duty, was hit by mortar or rockets and was demolished, and the Veteran went down from his tower into the bunker.  The Veteran stated that he did not know whether Sergeant Sledge had survived the attack or not.  Another incident reported by the Veteran involved an activation of a trip wire flare within the inner perimeter of the installation.  Orders were issued to a mounted M60 machine gun crew to reconnoiter the area where the flare was activated.  The Veteran asserts that was done after daylight and dead bodies of the enemy, torn to pieces riddled with bullets, were discovered.  He described it as a sight he would never forget.

The AMC/RO submitted the Veteran's claimed stressors to the United States Army and Joint Services Records Research Center (JSRRC) for research and possible verification.  The February 2010 JSRRC report notes Phu Cat Air Base (AB) was hit with a sapper attack in February 1969 that resulted in one wounded in action, four Viet Cong/North Vietnam Army casualties, and one prisoner of war.  As a result, the JSRRC report suggested the Veteran's claimed stressor be conceded.  The JSRRC report noted further that the records searched revealed no instances of rocket or mortar attacks at Phu Cat AB during the time the Veteran was in Vietnam.  The Veteran's Performance Report for the period January 1968 to October 1968, however, specifically notes that, "[d]uring enemy mortar attacks against the installation he reacted quickly and calmly - maintaining his composure during the difficult periods."  Hence, the Board finds the above two claimed stressors confirmed. 

Nonetheless, applicable regulations require that his stressors be medically linked with a valid diagnosis of PTSD.  38 C.F.R. § 3.304(f).  

In March 2012, a private physician, Dr. M.L.C., reviewed the Veteran's STRs and post-service medical records, extensively interviewed the Veteran, and then provided a medical opinion.  Dr. M.L.C. diagnosed the Veteran with a PTSD diagnosis in accordance with the DSM-IV.  Dr. M.L.C. then determined, in a lengthy medical opinion, that the Veteran's PTSD is directly related to his combat experiences while serving in Vietnam.  Dr. M.L.C. based the PTSD diagnosis and the medical opinion on the Veteran's report of his confirmed in-service stressors.  In explaining the medical rationale of his favorable opinion, Dr. M.L.C. provided a lengthy discussion where he considered both the positive and negative evidence of record.  See Wray v. Brown, 7 Vet. App. 488, 493 (1995) (a medical expert's opinion may fulfill the requirement of an adequate statement of reasons or bases where the expert has fairly considered the determinative evidence that may support the claim).  In short, the opinion is well reasoned, based on an objective analysis of the evidence - both favorable and unfavorable, and contains a comprehensive discussion of the medical rationale.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000); Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  In other words, this medical opinion has the proper factual foundation and predicate in the record and thus must be afforded great probative weight.  See, e.g., Elkins v. Brown, 5 Vet. App. 474, 478 (1993); Owens v. Brown, 7 Vet. App. 429 (1995); and Swann v. Brown, 5 Vet. App. 229, 233 (1993).

Hence, the Board finds that the evidence supports the Veteran's claim of entitlement to service connection for PTSD.  The aforementioned evidence includes the required DSM-IV diagnosis of this disorder, credible supporting evidence that the claimed in-service stressor actually occurred, and a link, established by the medical evidence, between this PTSD diagnosis and the verified in-service stressor.  See 38 C.F.R. § 3.304(f).  Thus, entitlement to service connection for PTSD is warranted.  


ORDER

The claim for service connection for an acquired psychiatric disability to include PTSD is granted, subject to the statutory and regulatory provisions governing the payment of monetary benefits.



______________________________________________
JOHN L. PRICHARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


